Citation Nr: 1119196	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative groin abscesses (claimed as skin condition of the groin).

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2001 to August 2004, during which time he earned the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The February 2009 rating decision granted service connection for his lumbar strain and assigned a 10 percent evaluation, effective November 21, 2008-the date on which the Veteran initially filed his claim for service connection.  The September 2009 rating decision denied service connection for groin abscesses.  The Veteran timely appealed those issues.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his March 2011 hearing that his groin abscesses began in service during road marches and that he was treated with powder and ointment.  He indicated that such condition would recur periodically and worsened to the point of necessitating surgery within one year of discharge from service in August 2004.  No attempts to obtain those surgical records have been made and such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, in his August 2009 statement, the Veteran indicated that he sought private treatment for his back disability.  No attempts appear to have been made to identify the private doctor and to obtain those records.  Such should be done on remand as well.  

While the Board acknowledges the Veteran's lay evidence, the service treatment records do not reflect any treatment during military service for groin abscesses or any other skin condition of the groin.  However, the Veteran's statements as to  road marches are consistent with the circumstances of his military service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, the Board finds that a VA examination is necessary in order to properly adjudicate the Veteran's groin abscess claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Board notes that the last VA examination of the Veteran's lumbar spine was performed in December 2009.  In his April 2010 substantive appeal, he expressed that his lumbar spine symptoms had worsened.  Additionally, at his March 2011 hearing, the Veteran indicated that he had been prescribed a TENS unit and a back brace, further suggesting an increase in symptomatology.  
Therefore, a new VA examination should be afforded in this case.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia VA Medical Center and any other VA medical facility that may have treated the Veteran since March 2010 and associate those documents with the claims file.

2.  Ask the Veteran for information regarding any VA or private treatment for his groin abscesses since discharge from service-particularly to include the date and place of treatment for his operation to remove groin abscesses.  After securing the necessary release forms, VA should attempt to obtain any identified documents and associate them with the claims file.  If VA is unable to obtain any of the identified documents, such should be noted in the claims file and the Veteran so informed so that he may have a chance to obtain those documents on his own behalf.

3.  Ask the Veteran to identify any private treatment he has received for his lumbar spine condition since November 2008.  After securing the necessary release forms, VA should attempt to obtain any identified documents and associate them with the claims file.  Additionally, Dr. J.C.F., identified in the August 2009 statement, should be contacted as well, after securing any necessary authorization.  If VA is unable to obtain any of the identified documents, such should be noted in the claims file and communicated to the Veteran so that he may have a chance to obtain those documents on his own behalf.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should also specifically comment on the following:

(a) Whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

(d) Whether the Veteran has any radiculopathy or neuropathy of his left lower extremity, and if so, whether it is related to his lumbar spine disability.  A full neurologic test should be conducted.  As to the service-connected right lower extremity, all relevant neurologic findings, to include sensory and motor testing, should be reported.

A rationale must be provided for any opinion expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA skin examination with an appropriate examiner in order to determine whether his claimed groin abscesses are due to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  


Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any skin disorder found, including postoperative skin abscesses.  The examiner is then asked to opine whether any skin disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is the result of military service, to include the Veteran's service, including due to long road marches and heat.  The examiner should also discuss any surgical procedure that occurred within a year of the Veteran's discharge from service and the likelihood that such may indicate relation to military service.  

A rationale must be provided for any opinion expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for a lumbar spine disability and entitlement to service connection for postoperative groin abscesses.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


